

Exhibit 10.5
Gary De Laurentiis Employment Agreement


EMPLOYMENT AGREEMENT


This Employment Agreement dated as of July 26, 2006 (“Agreement”) is made by and
between Itec Environmental Group, Inc., a corporation duly organized and
existing under the laws of the State of Delaware (the “Company”), and Gary De
Laurentiis (“Executive”) (referred to collectively herein as the “Parties”).


 
ARTICLE I
RECITALS


WHEREAS, the Company desires to hire Executive and Executive desires to become
employed by the Company; and


WHEREAS, the Company and Executive have determined that it is in their
respective best interest to enter into this Agreement on the terms and
conditions as set forth herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1. Nature of Agreement. Any and all prior oral understandings, offers, and/or
representations (if any) with respect to the employment of Executive are deemed
by the parties to be either canceled and void and/or are deemed to be superseded
by this final written Agreement.


2. Employment Terms and Duties.


2.1. Term of Employment. The employment of Executive under this Agreement shall
be deemed to have commenced on August 1, 2006 (the “Effective Date”), and shall
continue until terminated in accordance with Section 6 hereof (the “Employment
Term”).


2.2. Location. Executive agrees that he shall carry out his duties and
obligations under the terms of this Agreement at: (a) such reasonably configured
premises within the State of California as shall be identified by Executive
(which shall, during the Employment Term, be rented by the Company for use
hereunder by Executive), or (b) the Company’s principal office in Riverbank,
California, as reasonably required by the Company from time to time.



 
2.3.
Position and Primary Responsibility.



(a) It is understood that Executive shall serve as (i) Chief Technology Officer,
and (ii) as a Director of the Company.

1

--------------------------------------------------------------------------------



(b)  In connection with the employment of Executive, Company agrees that, during
the Employment Term, neither the Restated Certificate of Incorporation, nor the
Bylaws, of the Company shall at any time be amended in a manner inconsistent
with the foregoing or the additional provisions of this Agreement.


2.4. Exclusivity. Executive agrees to devote his full time, attention, energies,
solely and exclusively in the performance of his duties under the terms of this
Agreement. However, the expenditure of reasonable amounts of time for
educational, charitable, or professional activities shall not be deemed a breach
of this Agreement if those activities do not materially interfere with the
services required under this Agreement, and shall not require the prior written
consent of the Company’s Board of Directors. This Agreement shall not be
interpreted to prohibit Executive from making passive personal investments or
conducting private business affairs, or serving on the boards of directors of
other companies or other entities, if those activities do not materially
interfere with the services required under this Agreement and do not violate
Sections 5, 9 and 11 of this Agreement.


3. Compensation.


3.1. Base Salary. In consideration for the services rendered to the Company
hereunder by Executive, the Company shall, during his employment, pay Executive
a salary at the annual rate of Two Hundred and Ninety Thousand Dollars
($290,000.00) (as may be adjusted pursuant to section 3.5, the “Base Salary”),
less statutory deductions and withholdings, payable to Executive on a bi-monthly
basis.


3.2. Payment. All compensation payable to Executive hereunder shall be subject
to all applicable state and federal employment law(s); it being understood that
Executive shall be responsible for the payment of all taxes resulting from a
determination that any portion of the compensation and/or benefits paid/received
hereunder is a taxable event to Executive; it being further understood that
Executive shall hold the Company harmless from any governmental claim(s) for
Executive’s personal tax liabilities, including interest or penalties, arising
from any failure by Executive to pay his individual taxes when due.


3.3. Reimbursement of Expenses. During the Employment Term, the Company shall
reimburse Executive for all reasonable and necessary expenses incurred by
Executive while performing his duties under this Agreement in accordance with
the Company’s customary practices for its executive employees, subject to
provision by Executive of documentation reasonably satisfactory to the Board of
Directors.


3.4. Cash Bonuses. Executive shall have a bonus entitlement during each calendar
year (or portion thereof) of the Employment Term of up to one hundred percent
(100%) of his Base Salary for such year (or portion thereof). Within thirty (30)
days of the Effective Date, the Company and Executive shall concur, within their
respective reasonable discretion, on the criteria and procedures applicable to
establishment of Executive’s entitlement to such amount for the then current
calendar year; and, thereafter, within thirty (30) days prior to the
commencement of each calendar year of the Employment Term, the Company and
Executive shall concur, within their respective reasonable discretion, on the
criteria and procedures applicable to establishment of Executive’s entitlement
to such amount for the ensuing calendar year. Such criteria shall include,
without limitation: (i) specified revenue targets for the Company during the
applicable period; (ii) specified EBITDA targets for the Company during the
applicable period (as defined pursuant to consensus between the Company and
Executive); and (iii) such additional specified targets as the Company and
Executive mutually determine. Any such cash bonuses shall be paid by the Company
no later than March 15 of the taxable year commencing after the year in which
the Executive’s right to such payment becomes vested.

2

--------------------------------------------------------------------------------





3.5. Compensation Review. It is understood and agreed that Executive’s
performance will be reviewed by the Company’s Board of Directors at the end of
each calendar year during which this Agreement is in force for the purpose of
determining whether or not Executive’s Base Salary and/or cash bonuses should be
increased; it being further understood that the decision to increase Executive’s
compensation shall be at the sole and exclusive option of the Board of
Directors.


3.6. Equity Awards.


(a) The Executive shall be entitled to a combination of (x) restricted grants of
common stock, $.0.001 par value of the Company and (y) grants of warrants
exercisable over a period of ten (10) years after grant with respect to shares
of Common Stock, in the aggregate covering a number of shares equal to
twenty-four million (24,000,000) shares common stock or “Common Stock
Equivalents” (as defined below) (the “Executive Shares”). For purposes hereof,
“Common Stock Equivalents” shall mean the number of shares of Common Stock then
outstanding, plus any rights to subscribe for or purchase, and any options for
the purchase of, shares of Common Stock, plus any stock or securities
convertible into or exchangeable for shares of Common Stock and any options
therefor (all of the foregoing calculated after giving effect to the operation
of any and all provisions designed to protect against dilution contained in
securities theretofore issued and other obligations theretofore entered into by
the Company directly or indirectly triggered as a result of consummation of the
transactions contemplated hereunder or any other event or circumstance).


(i) Executive acknowledges that as of the date of this Agreement, he has
received/been issued a total of 17,953,208 shares of common stock or Common
Stock Equivalents.
 
(b) Promptly after the execution and delivery of this Agreement, the Company, at
its expense, shall engage an independent appraiser mutually satisfactory to the
Company and Executive, in their respective reasonable discretion, to determine
the fair market value per share (the “Appraised Value”) of Common Stock issuable
to Executive under this Section 3.6, as at the respective dates of issuance of,
respectively, of the Restricted Shares, the Initial Options and the Additional
Options (as those terms are defined below). As soon as practicable after
determination of the initial Appraised Value, but in any event within thirty
(30) days of the date of this Agreement, the Company shall issue and deliver to
Executive:

3

--------------------------------------------------------------------------------



(i) that amount in deferred compensation due and owing to Executive converted
into shares of the Company’s common stock at a per share price equal to the
Appraised Value (the “Deferred Compensation Shares”). Upon issuance of the
Deferred Compensation Shares, Executive shall receive that number of shares such
that in the aggregate Executive shall own twenty-four million (24,000,000)
shares of common stock or Common Stock Equivalents, in satisfaction of the
Executive Shares owed to Executive pursuant to this Section 3.6. Further,
Executive hereby agrees that any remaining deferred compensation due and owing
to Executive by the Company shall be deemed to be waived, released or otherwise
forgiven.


(c) Upon satisfying the CIWMB Obligations, as defined in Section 4, Executive
shall receive an additional two million (2,000,000) shares of the Company’s
common stock (the “CIWMB Shares”).


(d) In addition to any cash bonus offered to Executive pursuant to Section 3.4,
the Company shall undertake to provide Executive a bonus, independent of Section
3.4, equal to the Taxable Amount Per Share (as defined below). “Taxable Amount
Per Share” shall mean the quotient obtained by dividing (i) the aggregate amount
of income tax that Executive pays pursuant to applicable federal, state and
local tax laws as a result of receipt of the Deferred Compensation Shares
divided by (ii) the total number of Deferred Compensation Shares issued to
Executive (as appropriately adjusted to reflect stock splits, stock dividends
and the like).


4. California Integrated Waste Management Board Obligations. The Company shall
satisfy or take action to assign or novate Executive’s personal guarantee with
the California Integrated Waste Management Board (“CIWMB”), provided that
Executive supplies the Company with the intellectual property, trade secrets,
information and know-how associated with the operation of the Eco2 Environmental
System and the Company’s plant located in Riverbank, California (the “CIWMB
Obligations”). The CIWMB Obligations shall be deemed fulfilled upon the
reasonable satisfaction of the Parties.


5. Benefits. Within sixty (60) days of the date of this Agreement, the Company
and Executive shall determine, in their respective reasonable discretion, the
terms of the “Welfare Benefits” (as hereinafter defined) to which Executive
shall be entitled. For purposes hereof, “Welfare Benefits” shall mean medical,
prescription and dental plans, in no event less favorable than those applicable
to any other executive of the Company, and in all events extending to (x) paid
vacation per annum equal to four (4) weeks (accruing ratably each year) and
eleven (11) paid holidays and (y) a non-accountable monthly allowance of Fifteen
Hundred Dollars ($1,500) (the “Monthly Allowance”).


6. Termination. Executive’s employment and this Agreement (except as otherwise
provided hereunder) shall terminate upon the occurrence of any of the following,
at the time set forth therefor (the “Termination Date”):


6.1. Death or Disability. Immediately upon the death of Executive or after six
(6) months of Executive’s inability to perform the essential functions of his
duties, with or without reasonable accommodation (defined under applicable law),
due to a mental or physical illness or incapacity (“Disability”) (termination
pursuant to this Section 6.1 being referred to herein as termination for “Death
or Disability”);



4

--------------------------------------------------------------------------------



 
6.2. Termination for Good Reason. Immediately following notice of termination
for “Good Reason” (as defined below), specifying such Good Reason, given by
Executive (termination pursuant to this Section 6.2 being referred to as
termination for “Good Reason”). As used herein, “Good Reason” means (i) any
reduction in Base Salary or other benefits specified hereunder; (ii) a
substantial diminution or dilution of the responsibilities, functions and duties
attached to the position with the Company held by Executive; (iii) the Company
fails to provide any of the compensation or other benefits required hereunder;
(iv) any representation made by the Company herein is materially untrue or the
Company otherwise is in material breach of this Agreement; or (v) the Company
and Executive fail to effectuate the matters contemplated by Sections 3.4, 3.6
or 5 within the respective periods contemplated thereunder.


6.3. Voluntary Termination. Thirty (30) days following Executive’s written
notice to the Company of voluntary termination of employment other than for Good
Reason; provided, however, that the Company may suspend, with no reduction in
pay or benefits (including, without limitation, bonuses, options and vesting),
Executive from his duties as set forth herein (including, without limitation,
Executive’s position as a representative and agent of the Company) until the
30th day following Notice of Voluntary termination) (termination pursuant to
this Section 6.3 being referred to herein as “Voluntary” termination).


6.4. Termination For Cause. Immediately following notice of termination for
“Cause” (as defined below), specifying such Cause, given by the Company
(termination pursuant to this Section 6.4 being referred to herein as
termination for “Cause”). As used herein, “Cause” means (i) termination based on
Executive’s conviction or plea of “guilty” or “no contest” to any crime
constituting a felony in the jurisdiction in which the crime constituting a
felony is committed, or any other conviction by a court of competent
jurisdiction for a violation of criminal law involving dishonesty that
materially injures the Company (whether or not a felony); (ii) Executive’s
substance abuse that in any manner that materially interferes with the
performance of his duties; (iii) Executive’s failure to perform in any material
respect the responsibilities, functions and duties attached to his position with
the Company or a refusal to perform his duties at all or in a reasonably
acceptable manner; or (iv) Executive’s material breach of this Agreement. The
Board of Directors shall provide Executive thirty (30) days written notice of
any determination to terminate Executive for Cause and shall afforded Executive
the opportunity to be heard by the full Board of Directors. Notwithstanding any
other provision in this Agreement, if Executive is terminated pursuant to
subsections (ii), (iii) or (iv) of this Section 6.4 for poor job performance,
excluding refusal to perform his duties, Executive shall have sixty (60) days to
cure the behavior upon which the threatened termination is based.


6.5. Termination Without Cause. Notwithstanding any other provisions contained
herein, the Company may terminate Executive’s employment thirty (30) days
following notice of termination without Cause given by the Company; provided,
however, that during any such thirty (30) day notice period, the Company may
suspend, with no reduction in pay or benefits (including, without limitation,
bonuses, options and vesting), Executive from his duties as set forth herein
(including, without limitation, Executive’s position as a representative and
agent of the Company) (termination pursuant to this Section 6.5 being referred
to herein as termination “Without Cause”).



5

--------------------------------------------------------------------------------



 
6.6. Other Remedies. Termination pursuant to Section 6.2 above shall be in
addition to and without prejudice to any other right or remedy to which
Executive may be entitled at law, in equity, or under this Agreement.
Termination pursuant to Section 6.4 above shall be in addition to and without
prejudice to any other right or remedy to which the Company may be entitled at
law, in equity, or under this Agreement.


6.7. Salary Continuation During Disability. Notwithstanding Section 6.1 above,
if Executive suffers any physical or mental disability that would prevent the
performance of his essential job duties, the Company agrees to pay Executive one
hundred percent (100%) of Executive’s salary and other benefits (including,
without limitation, bonuses, options and vesting), payable in the same manner as
provided for the payment of salary and benefits (including, without limitation,
bonuses, options and vesting) herein, for the duration of the disability, or six
(6) months, whichever is less.


7. Severance and Termination.


7.1. Voluntary Termination, Termination for Cause, Termination for Death or
Disability. In the case of a termination of Executive’s employment hereunder for
Death in accordance with Section 6.1 above, or Executive’s Voluntary termination
of employment hereunder in accordance with Section 6.3 above, or a termination
of Executive’s employment hereunder for Cause in accordance with Section 6.4
above, (i) Executive shall not be entitled to receive payment of, and the
Company shall have no obligation to pay, any severance or similar compensation
attributable to such termination, other than Base Salary earned but unpaid,
accrued but unused vacation to the extent required by the Company’s policies and
any non-reimbursed expenses pursuant to Section 4 hereof incurred by Executive
as of the termination date, and (ii) the Company’s obligations under this
Agreement shall immediately cease except (x) as required by law and (y) as
provided in Section 16.1 below. Provided further, in the event of a termination
of Executive’s employment hereunder for Cause in accordance with Section 6.4
above, Executive shall tender back to the Company all unexercised options
granted to Executive by the Company in connection with Executive’s employment.


7.2. Termination for Good Reason, Termination Without Cause.


(a) In the case of a termination of Executive’s employment hereunder for Good
Reason in accordance with Section 6.2 above, or Without Cause in accordance with
Section 7.4 above, the Company shall, within thirty (30) days of the Termination
Date, pay Executive, in a lump-sum, cash in the amount (the “Severance Payment”)
of the sum of fifty percent (50%) of his annual Base Salary; provided, however,
that, in the event such termination of Executive’s employment follows a
“Change-of-Control” (as defined below), the Severance Payment shall be an amount
equal to the sum of one hundred and fifty percent (150%) of his annual Base
Salary. As used herein, “Change-of-Control” means:

6

--------------------------------------------------------------------------------



(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) under the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty
percent (20%) or more of the combined voting power of the outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change-of-Control: (w) any original issuance by the Company, (x)
any acquisition by the Company after which the holders of the Company’s voting
securities entitled to vote generally in the election of directors of the
Company (the “Voting Stock”) outstanding immediately prior to consummation of
such acquisition continue to hold at least fifty percent (50%) of the Company’s
Voting Stock after such acquisition, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company, or (z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (w), (x) and (y) immediately preceding; or


(ii) individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Company unless they are
replaced with a slate nominated by at least a majority of the Incumbent Board
and further provided that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall, for purposes of this sub-paragraph
(ii), be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
entity or group other than the Board of Directors of the Company acting by at
least a majority thereof; or


(iii) consummation of a reorganization, merger or consolidation or sale or
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such transaction: (x)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding voting securities of the Company
entitled to vote generally in the election of directors immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) (20% in the case of any Business Combination being proposed
and implemented by at least a majority of the Incumbent Board) of the Voting
Stock of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
Voting Stock, (y) no individual, entity or group beneficially owns, directly or
indirectly, twenty percent (20%) or more of the Voting Stock of such corporation
except to the extent that such ownership existed prior to the Business
Combination, and (z) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board, or were nominated by at least a majority of the
members of the Incumbent Board, at the time of the execution of the initial
agreement, or by the action of the Board providing for such Business
Combination; or

7

--------------------------------------------------------------------------------



(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(b) In addition, in the event Paragraph (a) immediately preceding applies, for
six months after the Termination Date (or such longer period as may be provided
by the terms of the appropriate plan, program, practice or policy), the Company
shall continue Welfare Benefits to Executive and/or his family at least equal to
those which would have been provided if Executive’s employment had not been
terminated (provided, however, that such period shall be eighteen months in the
event such Paragraph (a) applies following a Change-of-Control).


Notwithstanding the foregoing, in the event Executive is a “specified employee”
as defined in Section 409A(a)(2)(B)(i) of the Code, the payment of the Severance
Payment under this Section 7.2 shall be made no earlier than six months after
the Termination Date.
 
8. Severance Not Conditioned on Release of Claims. The Company’s obligation to
provide Executive with the Severance Payments set forth in Section 7.2 is not
contingent upon Executive’s execution of a release of claims in favor of the
Company.


9. Non-competition, Non-solicitation.  


9.1 Non-Competition. Executive agrees that he shall not, during the Employment
Term and for twelve (12) months subsequent thereto, without both the disclosure
to and the written approval of the Board of Directors of the Company, directly
or indirectly, engage or be interested in (whether as a principal, lender,
employee, officer, director, partner, venturer, consultant or otherwise) any
business(es) that is competitive with the business being conducted by the
Company through the Termination Date, without the express written approval of
the Board of Directors.


9.2 Non-Solicitation. Executive agrees that he will not, without the prior
written consent of the Company’s Board of Directors, for a period of twelve (12)
months after the Termination Date, directly or indirectly disturb, entice, or in
any other manner persuade, any employee(s) or consultant(s) of the Company to
discontinue that person’s or firm’s relationship with the Company if the
employee(s) and/or consultant(s) were employed by the Company at any time during
the twelve (12) month period prior to the Termination Date.


9.3 Customers. Executive agrees that he will not, for a period of twelve (12)
months following the Termination Date, contact or solicit orders, sales or
business from any customer of the Company so as to induce or attempt to induce
such customer to cease doing business with the Company.


9.4 Public Investments. The provisions of Section 9.1 through 9.3, inclusive,
shall not be deemed breached by reason of Executive’s ownership of five percent
(5%) or less of the equities of any entity with a class of publicly traded
securities.


8

--------------------------------------------------------------------------------



10. Inventions, Discoveries and Improvements. Any and all invention(s),
discovery(ies) and improvement(s), whether protectible or unprotectible by
patent, trademark, copyright or trade secret, made, devised, or discovered by
Executive, whether by Executive alone or jointly with others, from the time of
entering the Company’s employ until the earlier of the Termination Date of this
Agreement or the actual date of termination of employment, relating or
pertaining in any way to Executive’s employment with the Company, shall be
promptly disclosed in writing to the Board of Directors of the Company, and
become and remain the sole and exclusive property of the Company. Executive
agrees to execute any assignments to the Company, or its nominee, of Executive’s
entire right, title, and interest in and to any such inventions, discoveries and
improvements and to execute any other instruments and documents requisite or
desirable in applying for and obtaining patents, trademarks or copyrights at the
cost of the Company, with respect thereto in the United States and in all
foreign countries, that may be requested by the Company. Executive further
agrees, whether or not then in the employment of the Company, to cooperate to
the fullest extent and in the manner that may be reasonably requested by the
Company in the prosecution and/or defense of any suit(s) involving claim(s) of
infringement and/or misappropriation of proprietary rights relevant to
patent(s), trademark(s), copyright(s), trade secret(s), processes, and/or
discoveries involving the Company’s product(s); it being understood that all
reasonable costs and expenses thereof shall be paid by the Company. The Company
shall have the sole right to determine the treatment of disclosures received
from Executive, including the right to keep the same as a trade secret, to use
and disclose the same without a prior patent application, to file and prosecute
United States and foreign patent application(s) thereon, or to follow any other
procedure which the Company may deem appropriate. In accordance with this
provision, Executive understands and is hereby further notified that this
Agreement does not apply to an invention which the employee developed entirely
on his own time without using the Company’s equipment, supplies, facilities, or
trade secret information.


11. Confidential Information and Trade Secrets.


11.1  Non-Disclosure. Executive hereby acknowledges that all confidential or
proprietary trade, engineering, production, and technical data, information or
“know-how” including, but not limited to, customer lists, sales and marketing
techniques, vendor names, purchasing information, processes, methods,
investigations, ideas, equipment, tools, programs, costs, product profitability,
plans, specifications, patent application(s), drawings, blueprints, sketches,
layouts, formulas, inventions, processes and data, whether or not reduced to
writing, used in the development and manufacture of the Company’s products
and/or the performance of services, or in research or development, are the
exclusive property of the Company, and shall be at all times, whether after the
Effective Date or after the Termination Date, be kept strictly confidential and
secret by Executive; it being understood, however, that information which was
publicly known, or which is in the public domain, or which is generally known,
shall not be subject to this restriction (and Executive’s duties of
non-disclosure shall further not extend to (i) disclosures to other employees,
executives, officers and/or directors of the Company, or as may be required or
appropriate in connection with performance hereunder, and (ii) the requirements
of legal process, subpoena or other court order).


11.2 Return of Property. Executive agrees not to remove from the Company’s
office or copy any of the Company’s confidential information, trade secrets,
books, records, documents or customer or supplier lists, or any copies of such
documents, without the express written permission of the Board of Directors of
the Company or as may be required or appropriate in connection with performance
hereunder. Executive agrees, at the Termination Date, to return any property
belonging to the Company, including, but not limited to, any and all records,
notes, drawings, specifications, programs, data and other materials (or copies
thereof) pertaining to the Company’s businesses or its product(s) and
service(s), generated or received by Executive during the course of his
employment with the Company.

9

--------------------------------------------------------------------------------





12.  Information of Others. Executive agrees that the Company does not desire to
acquire from Executive any secret or confidential information or “know-how” of
others. Executive, therefore, specifically represents to the Company that he
will not bring to the Company any materials, documents, or writings containing
any such information. Executive represents and warrants that from the Effective
Date of this Agreement he is free to divulge to the Company, without any
obligation to, or violation of, the rights of others, information, practices
and/or techniques which Executive will describe, demonstrate or divulge or in
any other manner make known to the Company during Executive’s performance of
services. Executive also agrees to indemnify and hold the Company harmless from
and against any and all liabilities, losses, costs, expenses, damages, claims or
demands for any violation of the rights of others as it relates to Executive’s
misappropriation of secrets, confidential information, or “know-how” of others.
Such indemnification will not apply in the event action by the Company is
unsuccessful.


13.  Indemnification. The Company shall indemnify Executive in his capacity as
director, officer and employee of the Company upon terms no less favorable to
him than are contained under Article 7 of the Restated Certificate of
Incorporation of the Company, and Article VI of the By-laws of the Company, as
in effect on the date hereof. The Company shall extend to Executive the benefits
of directors’ and officers’ liability insurance upon terms no less favorable
than are extended to any other director or officer of the Company. Upon
execution, the Company and Executive shall enter into an Indemnification
Agreement in form and substance acceptable to Executive providing for the
indemnification contemplated hereby.


14.  Notice. All notices and other communications under this Agreement shall be
in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, and shall be deemed given when so
delivered or mailed, to a party at his or its address as follows (or at such
other address as a party may designate by notice given hereunder):
 
 
 

  If to Executive: Gary De Laurentiis         P.O. Box 760          Riverbank,
CA 95367                 With a copy to:                                       
          If to the Company:  Itec Environmental Group, Inc.         P.O. Box
760          Riverbank, CA 95367                   With a copy to: David M. Otto
       
The Otto Law Group, PLLC
       
601 Union St., Suite 4500
       
Seattle, WA 98101
   



      
 
10

--------------------------------------------------------------------------------



     
15.  Suit, Jurisdiction. Any controversy between the Company and Executive
arising out of or relating to any of the terms, provisions or conditions of this
Agreement shall be submitted to arbitration in accordance with the American
Arbitration Association’s National Arbitration Rules for the Resolution of
Employment Disputes. On the written request of either party for arbitration of
such a claim pursuant to this paragraph, the Company and Executive shall both be
deemed to have waived the right to litigate the claim in any federal or state
court. To the extent that any claim or controversy arising out of this Agreement
cannot be submitted to arbitration as set forth above, each party hereby agrees
that any suit, action or proceeding with respect to this Agreement, and any
transactions relating hereto, may be brought in the State of California, County
of San Francisco, and each of the parties hereby irrevocably consents and
submits to the jurisdiction of such Court(s) for the purpose of any such suit,
action or proceeding. Each of the parties hereby waives and agrees not to
assert, by way of motion, as a defense or otherwise, in any such suit, action or
proceeding; any claim that it (he) is not personally subject to the jurisdiction
of the above-named Court(s); and, to the extent permitted by applicable law, any
claim that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper or that this
Agreement or any replacements hereof or thereof may not be enforced in or by
such Court(s). The Company shall pay any and all costs associated with
arbitration or court adjudication.


16.  Miscellaneous.


16.1 Post Termination Obligations. Notwithstanding the termination of
Executive’s employment hereunder, the provision(s) of Section(s) “3.6(e),” “6,”
“7,” “8,” “10,” “11,” “13” and “15” shall survive the Termination Date.


16.2 Assignment. This Agreement shall be assigned to and inure to the benefit
of, and be binding upon, any successor to substantially all of the assets and
business of the Company as a going concern, whether by merger, consolidation,
liquidation or sale of substantially all of the assets of the Company or
otherwise. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
and, as used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise;
provided that for purposes of Section 8 hereof, the term “Company” shall mean
the Company as hereinbefore defined and any such transaction in which this
Agreement is assigned to a successor may not expand or enlarge the scope of
restrictions applicable to Executive pursuant to Section 9 hereof. Executive
understands and agrees, however, that this Agreement is exclusive and personal
to him only, and, as such, he will neither assign nor subcontract all or part of
his undertaking(s) or obligation(s) under the terms of this Agreement.

11

--------------------------------------------------------------------------------





16.3 Severability. In the event that any provision of this Agreement shall be
determined to be unenforceable or otherwise invalid, the balance of the
provision(s) shall be deemed to be enforceable and valid; it being understood
that all provision(s) of this Agreement are deemed to be severable, so that
unenforceability or invalidity of any single provision will not affect the
remaining provision(s).


16.4 Headings. The Section(s) and paragraph heading(s) in this Agreement are
deemed to be for convenience only, and shall not be deemed to alter or affect
any provision herein.


16.5 Interpretation of Agreement. This Agreement shall be interpreted in
accordance plain meaning of its terms and under the laws of the State of
California.


16.6 Variation. Subject to Section 16.8, any changes in the Sections relating to
salary, bonus, or other material condition(s) after the Effective Date of this
Agreement shall not be deemed to constitute a new Agreement. All unchanged terms
are to remain in force and effect.


16.7 Collateral Documents. Each party hereto shall make, execute and deliver
such other instrument(s) or document(s) as may be reasonably required in order
to effectuate the purposes of this Agreement.


16.8 Non-Impairment. This Agreement may not be amended or supplemented at any
time unless reduced to a writing executed by each party hereto. No amendment,
supplement or termination of this Agreement shall affect or impair any of the
rights or obligations which may have matured thereunder.


16.9 Execution. This Agreement may be executed in one or more counterpart(s),
and each executed counterpart(s) shall be considered by the parties as an
original.


16.10 Legal Counsel. Executive represents to the Company that he has retained
legal counsel of his own choosing, and was given sufficient opportunity to
obtain legal counsel prior to executing this Agreement. Executive also
represents that he has read each provision of this Agreement and understands its
meaning.


16.11 Transition. In the event that Executive’s employment with the Company
terminates, Executive shall, through the last day of employment, and at the
Company’s request, use Executive’s reasonable efforts (at the Company’s expense)
to assist the Company in transitioning Executive’s duties and responsibility
responsibilities to Executive’s successor and maintaining the Company’s
professional relationship with all customers, suppliers, etc. Without limiting
the generality of the foregoing, Executive shall cooperate and assist the
Company, at the Company’s direction and instruction, during the transition
period between any receipt of or giving of notice of the termination of
employment and the final day of employment.


 

12

--------------------------------------------------------------------------------



16.12 Section 409A Matters. It is the intention of the parties that no payment
or entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to the Executive under 26 U.S.C. § 409A ("409A"). The Agreement
shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Company shall
indemnify Executive from any adverse tax consequences, penalties and/or interest
thereon that may arise under 409A, and the Company may unilaterally take any
action it deems necessary or desirable to amend any provision herein to avoid
the application of 409A if such action will only benefit the Executive. Should
either party determine that there is a reasonable possibility that the text of
this Agreement could give rise to such adverse tax consequences, the parties
agree to negotiate in good faith to amend the Agreement to obviate the
possibility of such consequences.
 
If, at any time, the Company (or its direct or indirect parent) has a class of
stock that is publicly traded on an established securities market or otherwise,
the Company shall from time to time compile a list of “Specified Employees” as
defined in, and pursuant to, Prop. Reg. § 1.409A-1(i) or any successor
regulation. Notwithstanding any other provision herein, if the Executive is a
Specified Employee on the date of his termination of employment, no payment of
compensation under this Agreement shall be made to the Executive during the
period lasting six months from the date of his termination of employment unless
the Executive determines that there is no reasonable basis for believing that
making such payment would cause the Executive to suffer any adverse tax
consequences pursuant to 409A. If any payment to the Executive is delayed
pursuant to the provisions of this paragraph, such payment instead shall be made
on the first business day following the expiration of the six (6) month period
referred to in the prior sentence.


IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.


THE COMPANY:


ITEC ENVIRONMENTAL GROUP, INC.
 
 
By: _________________________________
Its: _________________________________




EXECUTIVE:


GARY DE LAURENTIIS




_____________________________________
Gary De Laurentiis


13

--------------------------------------------------------------------------------

